t c memo united_states tax_court hailu yohannes awlachew petitioner v commissioner of internal revenue respondent docket no 23914-05l filed date hailu yohannes awlachew pro_se michael r fiore for respondent memorandum findings_of_fact and opinion marvel judge pursuant to sec_6330 petitioner seeks review of respondent’s determination sustaining the filing 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times some monetary amounts are rounded to the nearest dollar of a notice_of_federal_tax_lien with respect to petitioner’s unpaid and federal_income_tax liabilities findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in cambridge massachusetts when his petition in this case was filed petitioner timely filed form sec_1040 u s individual_income_tax_return for and on his tax_return petitioner reported a total_tax liability of dollar_figure which included an alternative_minimum_tax amt liability of dollar_figure attributable to his exercise of incentive stock_options during that year petitioner reported tax due of dollar_figure for and sent a dollar_figure payment with his return on hi sec_2001 tax_return petitioner reported a total_tax liability of dollar_figure and a tax due of dollar_figure the ordinary_income reported on petitioner’ sec_2001 return included income from his disposition of incentive stock_options during sec_421 and sec_422 provide for deferred tax treatment of the qualifying exercise of an incentive_stock_option however the favorable tax treatment does not apply for amt calculation purposes sec_56 3deferred tax treatment under sec_421 and sec_422 is not available on the exercise of an incentive_stock_option if the taxpayer disposes of the share of stock received pursuant to the option within years of the grant of the option or within year of receipt of the share sec_422 petitioner admits that continued on date respondent assessed the tax reported on petitioner’s tax_return as well as statutory interest and a sec_6651 addition_to_tax that same day respondent issued to petitioner a statutory notice of balance due on date petitioner made another dollar_figure payment toward his unpaid tax_liability on date petitioner entered into an installment_agreement with respondent the record does not disclose the details of the agreement but beginning on date petitioner began making monthly payments to respondent between date and date petitioner made payments totaling dollar_figure toward his unpaid tax_liability petitioner did not make any voluntary payments toward his tax_liability after date on date respondent assessed the tax reported on petitioner’ sec_2001 tax_return as well as statutory interest and sec_6651 and sec_6654 additions to tax the record does not disclose whether petitioner made any payments toward hi sec_2001 tax_liability on or around date petitioner submitted an offer-in- compromise to respondent the record does not disclose the continued he disposed of shares received as a result of the exercise of his incentive stock_options before he had held them for year details of petitioner’s offer on date respondent rejected petitioner’s offer on date respondent issued to petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing levy notice in which respondent announced his intention to levy to collect petitioner’s unpaid and tax_liabilities the levy notice also advised petitioner of his right to a hearing with respondent’s appeals_office petitioner received the levy notice on or about date but he did not request a hearing with respondent on or around date petitioner submitted a second offer-in-compromise the record does not disclose the details of petitioner’s second offer on date respondent rejected petitioner’s second offer-in-compromise on date petitioner submitted a third offer-in- compromise the record does not disclose the details of petitioner’s third offer on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice the lien notice informed petitioner that he had a right to request a hearing to appeal the collection action and to discuss optional payment methods the lien notice also advised petitioner how to request a hearing and how to obtain a release of the federal_tax_lien on or about date petitioner mailed to respondent a form request for a collection_due_process_hearing request in his request petitioner stated that he had lost all of the value of the stock from which his tax_liability originated and that the loss was beyond his control because it resulted from a downturn in the economy petitioner also claimed that his job security was uncertain that he was in debt and that he was a loyal taxpayer petitioner asked respondent not to place a lien on his property because of his precarious financial condition by letter dated date respondent’s appeals_office informed petitioner that his request had been received and that a telephone hearing had been scheduled for date on date respondent received a letter from petitioner requesting a face-to-face hearing petitioner attached to his request a form 433-a collection information statement for wage earners and self-employed individuals and documentation to substantiate the figures on his form 433-a on his form 433-a petitioner reported assets of dollar_figure dollar_figure in cash and dollar_figure in investments dollar_figure in credit card debt and a monthly net_income of dollar_figure 4on his form 433-a petitioner reported monthly income from salaries of dollar_figure and monthly expenses of dollar_figure petitioner’s monthly expenses included other expenses of dollar_figure on date petitioner participated in a face-to- face hearing with a settlement officer petitioner and the settlement officer also communicated through correspondence by letter dated date the settlement officer informed petitioner that she was sustaining the previous rejection of petitioner’s most recent offer-in-compromise the settlement officer offered petitioner the opportunity to enter into an installment_agreement requiring a monthly payment of dollar_figure petitioner rejected the settlement officer’s offer complaining that the amount was too high by letter dated date the settlement officer provided petitioner a copy of his previously submitted form 433-a and a blank form 433-a and informed petitioner that he had until date to submit any additional information to assist her in making her determination by letter dated date petitioner again requested relief from the additions to tax and interest that had been assessed for and because of his precarious job and financial situations petitioner also submitted an updated form 433-a showing dollar_figure in assets dollar_figure in cash and dollar_figure in investments dollar_figure in credit card debt and monthly net_income of approximately dollar_figure 5we assume that this was a rejection of petitioner’s third offer-in-compromise submitted in date by letter dated date the settlement officer informed petitioner that she had adjusted his monthly expenses to meet the national standard for one person as a result the settlement officer determined that petitioner was able to make monthly payments of dollar_figure the settlement officer also denied petitioner’s request for abatement of interest and for relief from the additions to tax the settlement officer gave petitioner until date to accept the proposed installment_agreement by letter dated date petitioner rejected the proposed installment_agreement petitioner disputed the settlement officer’s adjustments to his monthly expenses as reported on his updated form 433-a and he inquired whether any of the amt that he had paid could be used to offset his unpaid tax_liabilities by letter dated date the settlement officer offered petitioner a reduced installment_agreement with monthly payments of dollar_figure she gave petitioner until date to respond by letter dated date petitioner rejected the installment_agreement and once again requested relief based on 6respondent informed petitioner that he could claim expenses for only himself because he did not claim his spouse’s income petitioner never argued that his spouse was unemployed or that he was otherwise supporting his spouse however he did testify that he was supporting two aging parents and an ill niece the record does not disclose any detail of petitioner’s support of these individuals the poor economy his lack of knowledge of the tax law and his fear of losing his job petitioner requested guidance on obtaining an abatement of interest and relief from the additions to tax by letter dated date the settlement officer detailed the requirements for a request for relief from additions to tax informed petitioner that respondent was required by statute to assess interest in his case and that the interest could not be abated and referred petitioner to the internal_revenue_manual for further information by letter dated date petitioner once again requested the abatement of interest and relief from the additions to tax because of the downturn in the economy and his lack of knowledge regarding the tax implications of employee stock_options on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination stated that respondent had verified that all statutory and administrative requirements had been met that respondent had addressed all of petitioner’s arguments raised at the face-to-face hearing and that respondent had determined that the lien appropriately balanced the government’s need for the efficient collection_of_taxes and petitioner’s concern that the 7the settlement officer used the term penalties in the letter but she was referring to additions to tax action not be more intrusive than necessary in light of petitioner’s circumstances on date petitioner’s petition contesting respondent’s determination was filed the case was scheduled for trial and a trial was held on date opinion all property and rights to property of a taxpayer become subject_to a lien in favor of the united_states on the date a tax_liability is assessed against the taxpayer if the taxpayer fails to meet the commissioner’s demand for payment of the tax_liability sec_6321 and sec_6322 until a lien notice is filed a lien is without validity and priority against certain persons such as judgment lien creditors of the taxpayer sec_6323 after the secretary files the lien notice the secretary must provide the taxpayer with written notice of the filing informing the taxpayer of the right to request an administrative hearing on the matter sec_6320 b sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise sec_6330 additionally at a hearing a taxpayer may contest the existence and amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following the hearing the appeals_office is required to issue a notice_of_determination regarding the disputed lien notice in so doing the appeals_office is required to take into consideration the verification presented by the secretary the issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 the taxpayer may petition the tax_court for judicial review of the appeals office’s determination sec_6330 if the taxpayer files a timely petition for judicial review the applicable standard of review depends on whether the underlying tax_liability is at issue the phrase underlying tax_liability includes the tax_deficiency any penalties and additions to tax and statutory interest 115_tc_329 if the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite the court reviews all other administrative determinations for abuse_of_discretion id i petitioner’s challenge to the underlying tax_liabilities sec_6330 provides that a taxpayer may dispute the existence or amount of his unpaid tax_liability if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such tax_liability the opportunity to dispute such tax_liability includes a conference with the appeals_office that was offered either before or after the tax_liability was assessed sec_301_6320-1 q a-e2 proced admin regs most of petitioner’s arguments are directed to collection alternatives and do not raise challenges to the underlying tax_liabilities for and however during the administrative_proceeding petitioner inquired about the possibility of offsetting his unpaid liabilities with the amt that he had paid the record contains no evidence that the settlement officer specifically answered his inquiry in this proceeding petitioner has again raised the question of whether he can reduce his unpaid tax_liabilities by the amount of amt he paid although his argument is very unclear we interpret it as an assertion that he is entitled to a credit under sec_53 sec_53 authorizes a taxpayer to claim a credit for net_minimum_tax paid in prior years adjusted for specified items the minimum_tax_credit allowable under sec_53 is the excess if any of the adjusted_net_minimum_tax imposed for all prior taxable years beginning after over the amount allowable as a credit under sec_53 for such prior taxable years sec_53 the sec_53 credit however is limited to the amount by which a taxpayer’s regular_tax_liability for the year the credit is claimed less allowable credits exceeds his tentative_minimum_tax for the year sec_53 petitioner did not claim a sec_53 credit on either his or income_tax return and he did not present any information to the settlement officer that he was entitled to claim such a credit his inquiry about the possibility of a credit which he made in one of his letters to the settlement officer during his sec_6320 hearing was insufficient to demonstrate either that he was claiming a sec_53 credit for and or or that he was entitled to such a credit in addition even if we treat petitioner’s inquiry as a claim for a sec_53 credit petitioner is precluded from pursuing his claim by the fact that he had an earlier opportunity to assert his claim and he did not do so petitioner received the date levy notice but he did not request a hearing under sec_6330 regarding the levy notice petitioner’s failure to do so precludes him from asserting his claim in this proceeding see sec_301_6320-1 q a-e7 proced admin regs see also 126_tc_356 castleman v commissioner tcmemo_2007_143 because petitioner had an earlier opportunity to dispute his underlying tax_liability by asserting a claim for a credit under sec_53 his underlying tax_liability was not properly at issue before the settlement officer considering the lien and it is not properly before us now ii petitioner’s challenge to respondent’s determination to file a lien although petitioner’s arguments are not clear petitioner appears to argue that respondent erred by rejecting collection alternatives he raised and by offering petitioner an installment_agreement requiring monthly payments of dollar_figure petitioner appears to argue that his financial condition is so dire that he cannot afford to pay his and tax_liabilities although sec_6330 requires respondent to consider relevant issues properly raised by petitioner including a claim 8in a posttrial conference call with this court petitioner raised a question regarding whether the tax relief and health care act of trhca publaw_109_432 120_stat_2922 authorizes petitioner to claim a refundable_credit under sec_53 as amended by trhca that he could then apply against his unpaid tax_liabilities for and by order we gave the parties time to explore the effect of trhca on this case and to file a joint written status report summarizing their positions in a joint status report filed on date respondent stated that trhca has no impact on this case and he explained why petitioner simply asserted that he has an amt credit that he has never used and that he will use any refundable_credit he may receive under the new law to pay his and tax_liabilities that a collection alternative such as an installment_agreement or offer-in-compromise is more appropriate respondent is not required to offer petitioner a collection alternative acceptable to petitioner before determining that a lien is an appropriate collection tool in this case petitioner had the burden of demonstrating that a collection alternative was appropriate and that respondent abused his discretion by rejecting the collection alternative on the record before us we cannot conclude that the settlement officer abused her discretion in determining that the lien was appropriate to safeguard respondent’s collection of petitioner’s unpaid taxes petitioner did not argue at his hearing or at trial that respondent should have accepted one or more of his three offers-in-compromise and he did not introduce the offers into evidence at trial petitioner made payments for approximately a year and a half of about dollar_figure per month after full years of nonpayment petitioner submitted several forms 433-a showing net monthly income ranging from more than dollar_figure per month to dollar_figure per month the settlement officer finally determined that petitioner could pay dollar_figure per month 9although petitioner subsequently submitted a revised form 433-a showing monthly net_income of dollar_figure we are satisfied that the settlement officer did not abuse her discretion in concluding that petitioner could pay dollar_figure per month petitioner estimated his expenses and did not apply the applicable national and local continued petitioner did not establish that the settlement officer’s determination was an abuse_of_discretion we hold therefore that the settlement officer did not abuse her discretion by determining that the lien on petitioner’s property was appropriately filed and would remain in effect until petitioner’s and tax_liabilities were satisfied to reflect the foregoing decision will be entered for respondent continued standards promulgated by respondent for use in calculating a taxpayer’s allowable expenses
